United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3355
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Noe Hernandez-Romero,                   *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 31, 2009
                                Filed: April 10, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Noe Hernandez-Romero pleaded guilty to conspiring to distribute at least 500
grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1), and 846.
The district court1 imposed a 70-month prison term and 5 years of supervised release.
On appeal, Hernandez-Romero’s counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the prison sentence is
unreasonable.



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We conclude that the sentence, which was at the bottom of the advisory
Guidelines range, is not unreasonable. See Rita v. United States, 127 S. Ct. 2456,
2462 (2007); United States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir. 2005). The
district court considered relevant factors under 18 U.S.C. § 3553(a), and nothing in
the record suggests that the court misapplied those factors. See United States v.
Haack, 403 F.3d 997, 1004 (8th Cir. 2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district court’s
judgment, and we grant counsel leave to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -2-